DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on August 11, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9 and 11-16 have been amended.
Claims 17-18 have been canceled.
Claims 1-16 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 9 and 11-16 are acknowledged.  112 rejections have been withdrawn.
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:

A.  Even assuming the invention could be done by hand, the process will take days if not weeks.
	Examiner’s Response:  The claims recite dividing delivery regions which is a mental process and a mathematical formula. Other than reciting an apparatus and modules, the steps could be performed by hand, but for the recitation of generic computer elements. For example, performing clustering processing, obtaining historical data and determining a delivery area, could be performed by hand. The invention is simply applying the abstract idea to a generic computer environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

B.  The claims integrate the abstract idea into a practical application.

Examiner’s Response:  This judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process and mathematical concept grouping.

C.  The locations of the distribution centers and the distribution points together are not shown to be a basis for dividing the delivery points into areas.  That is pickup locations and delivery locations of the historical orders are both considered in the clustering process.

Examiner’s Response:  LU W in at least pages 2-3 considers locations of distribution centers and distribution points for the clustering process.  Then, BU R in at least paragraphs 0028-0029 evidences that dividing distribution regions according to similarity of delivery positions included in historical orders is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in LU W and BU R in order to improve delivery (BU R abstract).

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1 and 9 the claimed invention is directed to an abstract idea without significantly more. The claims recite dividing delivery regions which is a mental process and a mathematical formula. Other than reciting an apparatus and modules, the steps could be performed by hand, but for the recitation of generic computer elements. For example, performing clustering processing, obtaining historical data and determining a delivery area, could be performed by hand. This judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process and mathematical concept grouping. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the performing, obtaining and determining steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Regarding dependent claims 2 and 10, these claims are directed to limitations which serve to limit the information used. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claims 3-8 and 11-16, these claims are directed to limitations which serve to limit the processing steps. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105868843A (LU W) in view of BU R (CN 104200369 A).

Claim 1

LU W discloses the following limitations:

A delivery area division method, comprising: performing, based on similarities between geographical locations of a plurality of historical orders, clustering process on the plurality of historical orders to obtain N class clusters (see at least page 2 -divide all delivery points into N delivery areas).
wherein N = 1, and the geographical location comprises a pickup location and a delivery location; (see at least page 2-vehicles depart from the distribution center and enter the distribution point in the distribution area).
obtaining, based on the geographical location of each of one or more historical orders included in each of the N class clusters, a coverage area corresponding to each of the N class clusters; (see at least page 4-select N delivery points and make them as is the center of each cluster).
determining, based on the coverage area corresponding to each of the N class clusters, a delivery area corresponding to each of the N class clusters; (see at least page 4-distribution area).
and determining, based on an original cross-area order ratio and a new cross-area order ratio, whether the delivery area corresponding to each of the N class clusters is proper, and in response to the delivery area corresponding to one of the N class clusters being determined to be improper (see at least pages 3 – 5 cross operation).
replacing the delivery area by an original delivery area corresponding to the one of the N class cluster, wherein the original cross-area order ratio is determined based on original delivery areas respectively corresponding to the plurality of historical orders, the new cross-area order ratio is determined based on the delivery area corresponding to each of the N class clusters, (see at least pages 3-5, cross operation).
wherein determining, based on the coverage area corresponding to each of the N class clusters, a delivery area corresponding to each of the N class clusters comprises: for any class cluster Ni in the N class clusters, if the coverage area corresponding to the class cluster Ni overlaps with the coverage area corresponding to another class cluster Nj, determining a quantity of order line segments corresponding to each of the class cluster Ni and  the class cluster Nj in an overlapping area between the class cluster Ni and the class cluster Nj, wherein j = 1, 2, ..., N, and j #1; (see at least pages 3-5, cross operation; select a segment).
obtaining an adjusted coverage area corresponding to the class cluster Ni by allocating the overlapping area between the class cluster Ni and the class cluster Nj to the class cluster that has the largest quantity of order line segments in the overlapping area; and (see at least pages 3-5, cross operation; select a segment).
determining the delivery area corresponding to the class cluster Ni to be the adjusted coverage area corresponding to the class cluster Ni. (see at least page 5-distribution area).
LU W performs clustering according to geographical position similarity of distribution sites instead of geographical position similarity of historical orders as claimed. However, it is well known that historical orders contain a delivery address and a delivery position is easy to acquire by using the delivery address in the historical order.  Where LU W disclosed that distribution regions can be divided according to a geographical position similarity of distribution sites, as for example delivery positions, it would have been obvious to divide distribution regions according to a geographical position similarity of delivery positions included in historical orders.  Also, BU R in at least paragraphs 0028-0029 evidences that dividing distribution regions according to similarity of delivery positions included in historical orders is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in LU W and BU R in order to improve delivery (BU R abstract).

Claim 2
Furthermore, LU W discloses the following limitations:

wherein the geographical location comprises a pickup location and a delivery location, and the similarity between the geographical locations is measured based on at least one of the following parameters: a distance between pickup locations, a distance between delivery locations, and a distance between a center point of the pickup locations and a center point of the delivery locations (see at least pages 2-4).

Claim 3
Furthermore, LU W discloses the following limitations:

wherein obtaining, based on the geographical location of each of one or more historical orders in each of the N class clusters, a coverage area corresponding to each of the N class clusters comprises: (see at least page 4-distribution area).

obtaining, based on the geographical location of each of the one or more historical orders in each of the N class clusters, one or more order line segments corresponding to each of the N class clusters, wherein each of the one or more order line segments is in a one-to-one correspondence with each of the one or more historical orders, and end points of each order line segment correspond to a pickup location and a delivery location of a corresponding historical order; and (see at least pages 3-5, cross operation; select a segment).

obtaining a smallest closed polygon corresponding to each of the N class clusters, wherein the smallest closed polygon encloses all order line segments of a corresponding class cluster, and the smallest closed polygon corresponding to each of the N class clusters represents the coverage area corresponding to each of the N class clusters (see at least pages 3-5).

LU W performs clustering according to geographical position similarity of distribution sites instead of geographical position similarity of historical orders as claimed. However, it is well known that historical orders contain a delivery address and a delivery position is easy to acquire by using the delivery address in the historical order.  Where LU W disclosed that distribution regions can be divided according to a geographical position similarity of distribution sites, as for example delivery positions, it would have been obvious to divide distribution regions according to a geographical position similarity of delivery positions included in historical orders.  Also, BU R in at least paragraphs 0028-0029 evidences that dividing distribution regions according to similarity of delivery positions included in historical orders is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in LU W and BU R in order to improve delivery (BU R abstract).

Claim  4
Furthermore, LU W discloses the following limitations:

wherein determining, based on the coverage area corresponding to each of the N class clusters, a delivery area corresponding to each of the N class clusters comprises:

for any class cluster Ni in the N class clusters, if the coverage area corresponding to the class cluster Ni does not overlap with the coverage area corresponding to another class cluster Nj, determining the delivery area corresponding to the class cluster Ni to be the coverage area corresponding to the class cluster Ni, wherein j = 1, 2,...,N, andj # i. (see at least pages 3-5).

Claim 5
Furthermore, LU W discloses the following limitations:

 wherein the determining, based on the coverage area corresponding to each of the N class clusters, a delivery area corresponding to each of the N class clusters comprises: for any class cluster Ni in the N class clusters, if the coverage area corresponding to the class cluster Ni overlaps with the coverage area corresponding to another class cluster Nj; (see at least pages 3-5).
determining a quantity of order line segments corresponding to each of the class cluster Ni and the class cluster Nj in an overlapping area between the class cluster Ni and the class cluster Nj, wherein j=1,2,...,N,and j # 1; determining, based on the quantities of order line segments, a class cluster to which the overlapping area belongs; adjusting, based on the class cluster to which the overlapping area belongs, the coverage area corresponding to the class cluster Ni; and determining a delivery area corresponding to the class cluster Ni to be an adjusted coverage area corresponding to the class cluster Ni. (see at least pages 3-5).

LU W performs clustering according to geographical position similarity of distribution sites instead of geographical position similarity of historical orders as claimed. However, it is well known that historical orders contain a delivery address and a delivery position is easy to acquire by using the delivery address in the historical order.  Where LU W disclosed that distribution regions can be divided according to a geographical position similarity of distribution sites, as for example delivery positions, it would have been obvious to divide distribution regions according to a geographical position similarity of delivery positions included in historical orders.  Also, BU R in at least paragraphs 0028-0029 evidences that dividing distribution regions according to similarity of delivery positions included in historical orders is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in LU W and BU R in order to improve delivery (BU R abstract).


Claim 8
Furthermore, LU W discloses the following limitations:

further comprising: determining, based on the original delivery areas respectively corresponding to the plurality of historical orders, the original cross-area order ratio corresponding to the plurality of historical orders; determining, based on the delivery area corresponding to each of the N class clusters, the new cross-area order ratio corresponding to the plurality of historical orders; and determining, based on the original cross-area order ratio and the new cross-area order ratio, whether the delivery area corresponding to each of the N class clusters is proper. (see at least pages 3-5).

LU W performs clustering according to geographical position similarity of distribution sites instead of geographical position similarity of historical orders as claimed. However, it is well known that historical orders contain a delivery address and a delivery position is easy to acquire by using the delivery address in the historical order.  Where LU W disclosed that distribution regions can be divided according to a geographical position similarity of distribution sites, as for example delivery positions, it would have been obvious to divide distribution regions according to a geographical position similarity of delivery positions included in historical orders.  Also, BU R in at least paragraphs 0028-0029 evidences that dividing distribution regions according to similarity of delivery positions included in historical orders is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in LU W and BU R in order to improve delivery (BU R abstract).


As per claims 9-16, claims 9-16 recite substantially similar limitations to claims 1-8 and are therefore rejected using the same art and rationale set forth above.    

	
Allowable Subject Matter
Claims 6-7 are allowable over prior art and would be allowed if rewritten in independent form including all the limitations of the base claims and any intervening claims for the following reasons: no prior art of record discloses the features as claimed.  Also, 101 Alice rejection needs to be overcome.

CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ARIEL J YU/Primary Examiner, Art Unit 3687